Informal or Non-Responsive Amendment
The response to restriction requirement filed on 07/12/21 is non-responsive because it is immediately unclear what group of the identified inventions/species and its respective claims were intended to be elected by the applicant. For instance, on page 1 of the 07/12/21 applicant's response, applicant apparently elected "Group I" (claims 1-9) and “Species A” [the embodiment or structure of Embodiment 1 (Figure 1A)]. Subsequently, applicant identified "Claims 1-16” as “readable on the elected species” and “At least claims 1, 10, 12, 13 and 16 are generic to all species (see first full paragraph on page 1 of the 07/12/21 applicant’s reply). As to the species election, however, note that claims 10-16 have been identified as claims belonging in Group II (claims 10-12) and Group III (claims 13-16) regardless of whether or not they are readable on elected Species A. Thus, applicant’s election is confusing and problematic. 
As a result, applicant's election of species and claim identification is inconsistent with the delineation of the species and/or claim grouping of the identified species set forth in the 06/10/21 office action. Thus, applicant's election is problematic with the grouping of claims specifically set out in the foregoing office action, thereby encompassing subject matter/claims related to other invention groups (inventions) and/or identified species. To remedy this inconsistency, applicant must clearly identify the elected group including the elected claims and the claims readable on the elected species consistent with the elected group and by adhering to the inventive groups (inventions) and species/claim delineation set forth in the 06/10/21 office action, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the restriction requirement and the election of species delineated therein or any other reasonable species grouping. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727